Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie A. Bell appeals the district court’s order dismissing his civil complaint after a review pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the rpcord and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Bell v. Britt, No. 5:15-cv-00629-BO (E.D.N.C. Dec. 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED